DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is directed to “a computer program product” comprising “a computer readable medium”. This recitation encompasses non-statutory transitory media such as a carrier signal.
Examiner notes that the invention as described in the Specification encompasses transitory media such as a signal:
…the medium can be a magnetic, optical, electronic, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium”… (Specification paragraph 0022)
…computer storage devices are preferably physical, non-transitory mediums”… (Specification paragraph 0035, the use of “preferably” implies the possibility of storage devices other than physical non-transitory media)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ke (US 20110235908).
Claim 1: A system for performing sketch-based image retrieval (SBIR) comprising:
one or more computing devices comprising one or more processors and one or more non-transitory storage devices for storing instructions (Ke paragraph 0021, implementation by desktop computer or laptop; Examiner takes Official Notice of the fact that a standard desktop or laptop computer comprises one or more processors and non-transitory storage devices for storing instructions), wherein execution of the instructions by the one or more processors causes the one or more computing devices to:
receive a query comprising a sketch (Ke paragraphs 0044-0046 and Figure 7, receive first image and generate sketches for use in image matching query);
execute a domain migration function configured to generate a synthetic image corresponding to the sketch (Ke paragraphs 0045-0046 and Figure 7, receive first image and generate corresponding image partitions);
execute a hashing function configured to generate a hash code corresponding to the synthetic image (Ke paragraphs 0045-0046 and Figure 7, receive first image and generate corresponding hash sketches); and
utilize the hash code to identify retrieval results comprising one or more authentic images corresponding to the sketch (Ke paragraph 0051 and Figure 7, retrieve results of second image match to first image query based on hash match).
Claim 8: The system of claim 1 (see above), wherein execution of the instructions by the one or more processors further causes the one or more computing devices to:
generate hash codes for a plurality of authentic images using the hashing function (Ke paragraphs 0045-0046 and Figure 7, generate hash sketches); and
utilize the hash code generated for the synthetic image and the hash codes generated for the plurality of authentic images to identify the one or more authentic images to be included in the retrieval results (Ke paragraph 0051 and Figure 7, retrieve results of second image match to first image query based on hash match).
Claim 9: The system of claim 8 (see above), wherein generating the hash codes for the plurality of authentic images includes applying an attention model to suppress background information in the plurality of authentic images and to identify features (Ke paragraphs 0053-0054, identify image features and generate hashes) that are representative of categories (Ke paragraph 0053, features corresponding to image text) associated with the plurality of authentic images.
Claim 10: The system of claim 1 (see above), wherein the system is integrated into one or more of (Note: This is a recitation in the alternative, readable upon any one option): a law enforcement image retrieval system; an e-commerce system; or a surveillance system (Ke paragraphs 0020-0021, system integrated into a network, recitations of specific usage contexts such as law enforcement or surveillance do not recite specific limitations on the claimed device (i.e. “system”).
Claim 11: A method for performing sketch-based image retrieval (SBIR) comprising: receiving a query comprising a sketch;
executing, with one or more processors (Ke paragraph 0021, implementation by desktop computer or laptop; Examiner takes Official Notice of the fact that a standard desktop or laptop computer comprises one or more processors), a domain migration function configured to generate a synthetic image corresponding to the sketch (Ke paragraphs 0045-0046 and Figure 7, receive first image and generate corresponding image partitions);
executing, with the one or more processors, a hashing function configured to generate a hash code corresponding to the synthetic image (Ke paragraphs 0045-0046 and Figure 7, receive first image and generate corresponding hash sketches); and
utilizing the hash code to identify retrieval results comprising one or more authentic images corresponding to the sketch (Ke paragraph 0051 and Figure 7, retrieve results of second image match to first image query based on hash match).
Claim 18: The method of claim 11 (see above) further comprising:
generating hash codes for a plurality of authentic images using the hashing function (Ke paragraphs 0045-0046 and Figure 7, generate hash sketches); and
utilizing the hash code generated for the synthetic image and the hash codes generated for the plurality of authentic images to identify the one or more authentic images to be included in the retrieval results (Ke paragraph 0051 and Figure 7, retrieve results of second image match to first image query based on hash match).
Claim 19: The method of claim 18 (see above), wherein generating the hash codes for the plurality of authentic images includes applying an attention model to suppress background information in the plurality of authentic images and to identify features (Ke paragraphs 0053-0054, identify image features and generate hashes) that are representative of categories (Ke paragraph 0053, features corresponding to image text) associated with the plurality of authentic images.
Claim 20: A computer program product for performing sketch-based image retrieval (SBIR), the computer program product comprising a computer-readable medium (Ke paragraph 0021, implementation by desktop computer or laptop; Examiner takes Official Notice of the fact that a standard desktop or laptop computer comprises storage devices for storing instructions) including codes for causing a computer to:
receive a query comprising a sketch (Ke paragraphs 0044-0046 and Figure 7, receive first image and generate sketches for use in image matching query);
utilize a domain migration function configured to generate a synthetic image corresponding to the sketch (Ke paragraphs 0045-0046 and Figure 7, receive first image and generate corresponding image partitions);
execute a hashing function configured to generate a hash code corresponding to the synthetic image  (Ke paragraphs 0045-0046 and Figure 7, receive first image and generate corresponding hash sketches); and
utilize the hash code to identify retrieval results comprising one or more authentic images corresponding to the sketch (Ke paragraph 0051 and Figure 7, retrieve results of second image match to first image query based on hash match).
Allowable Subject Matter
Claims 2-7 & 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2 & 12 (and dependent claims 3-7 & 13-17), the art of record does not teach or suggests the use of a generative adversarial neural network which migrates the sketch into an image domain via upsampling in conjunction with the recited arrangement of receiving a query comprising a sketch, executing domain migration to generate a synthetic image corresponding to the sketch, executing a hashing function, and using the hash to identify image retrieval results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takaharshi, Sano, Murphy-Chutorian, Mu, Shen, Xue, Chao, and Fu disclose examples of image search and matching.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663